                                                         1                               UNITED STATES DISTRICT COURT
                                                         2                               EASTERN DISTRICT OF CALIFORNIA
                                                         3
                                                           MOUNTAIN F. ENTERPRISES, INC., a                     CASE NO. 2:19-CV-02023-JAM-CKD
                                                         4 California corporation,

                                                         5                Plaintiff,                            STIPULATION AND ORDER FOR
                                                                                                                EXTENSION OF TIME TO RESPOND TO
                                                         6                vs.                                   COMPLAINT
                                                         7                                                      [L.R. RULE 144]
                                                           WIARCOM, INC., a Texas corporation; and
                                                         8 DOES 1 through 50, inclusive,
2339 GOLD MEADOW WAY, SUITE 205, GOLD RIVER, CA 95670




                                                         9                Defendants.
                                                        10
       TELE: (916) 498-9911 FAX: (916) 498-9991




                                                        11
           KNOX, LEMMON & ANAPOLSKY, LLP




                                                                                                 ORDER ON STIPULATION
                                                        12
                                                                   The parties having stipulated thereto, and good cause appearing,
                                                        13
                                                                   IT IS ORDERED that Defendant WIARCOM, INC.’s response to the Complaint is now
                                                        14
                                                             due on December 13, 2019.
                                                        15

                                                        16
                                                             Dated: November 26, 2019
                                                        17                                              /s/ John A. Mendez____________
                                                                                                        JOHN A. MENDEZ
                                                        18                                              United States District Court Judge
                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                 STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

                                                                                                            1
